DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): A speaker device, comprising a speaker box for generating sound, a heat source spaced apart from the speaker box, and a heat conducting member connecting the speaker box with the heat source; wherein, 
the speaker box comprises a housing having a first receiving space, a speaker received in the housing, a sound-guiding channel formed in the housing, and a heat conducting plate; 
the speaker comprises a diaphragm for producing sound, the first receiving space is divided into a front sounding chamber and a back chamber by the diaphragm, and the sound-guiding channel communicates the front sounding chamber with the outside and forms a front chamber together with the front sounding chamber; 
the housing is provided with an opening penetrating therethrough, the opening communicates with the front chamber, and the heat conducting plate covers on the opening, one end of the heat conducting member is fixed to the heat conducting plate at a side away from the diaphragm, the other end of the heat conducting member is fixed to the heat source; 
an adjusting hole penetrates through the housing and communicates with the back chamber; 
[[an]] a valve covers on the adjusting hole and a controller, the controller is configured for detecting a first temperature of the heat source and a second temperature of the speaker box; and for outputting a control signal after calculating the first temperature and the second temperature according to a preset rule to control the 14valve to open or to close.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “the speaker box comprises a housing having a first receiving space, a speaker received in the housing, a sound-guiding channel formed in the housing, and a heat conducting plate; the speaker comprises a diaphragm for producing sound, the first receiving space is divided into a front sounding chamber and a back chamber by the diaphragm, and the sound-guiding channel communicates the front sounding chamber with the outside and forms a front chamber together with the front sounding chamber; the housing is provided with an opening penetrating therethrough, the opening communicates with the front chamber, and the heat conducting plate covers on the opening, one end of the heat conducting member is fixed to the heat conducting plate at a side away from the diaphragm, the other end of the heat conducting member is fixed to the heat source; an adjusting hole penetrates through the housing and communicates with the back chamber; a valve covers on the adjusting hole and a controller, the controller is configured for detecting a first temperature of the heat source and a second temperature of the speaker box; and for outputting a control signal after calculating the first temperature and the second temperature according to a preset rule to control the valve to open or to close”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
The closest prior art:
Davis et al. (US 10841706) discloses speaker apparatus is provided in order to both receive and dissipate heat and to provide acoustic absorption for sound waves propagating through a speaker cavity. The speaker apparatus includes a speaker and a speaker cavity configured to receive sound waves emitted by the speaker for propagation through the speaker cavity. The speaker apparatus also includes a heat dissipation structure disposed at least partially within the speaker cavity. The heat dissipation structure includes a thermally conductive mesh that at least partially fills the speaker cavity. The heat dissipation structure further includes an active element configured to direct heat generated by a component into the thermally conductive mesh for dissipation therein. The thermally conductive mesh is configured to provide acoustic absorption for the sound waves propagating through the speaker cavity. However, fails to disclose the subject matter as recited above in independent claims.
Liu et al. (US 20180167738) discloses a speaker and a speaker-box using the same is provided in the present disclosure. The speaker includes a basket and a vibration system. The vibration system includes a diaphragm fixedly connected to the basket. The diaphragm includes a body part and a fixed part bent and extended from the edge of the body part to the basket, the basket includes a side wall encircling the receiving space, the side wall includes an upper surface opposite to the body part and an outer side surface extended from the outer edge of the upper surface, and the upper surface encircles an opening communicated with the receiving space; the body part covers the opening and is fixed with the upper surface, and the fixed part is extended along the outer side surface and fixed with the outer side surface. However, fails to disclose the subject matter as recited above in independent claims.
Wong et al. (US 20170205858) discloses an electronic device comprises at least heat generating component, a heat spreader positioned proximate the at least one heat generating component and a passive radiator cooling device, comprising an enclosure, an active speaker positioned at least partially within the enclosure, and a passive audio radiator positioned at least partially within the enclosure. However, fails to disclose the subject matter as recited above in independent claims.
Chou et al. (US 20150018053) discloses a portable electrical device with heat dissipation mechanism includes a housing with an acoustic hole, an earphone receptacle with an earphone hole, and two fans. The earphone receptacle and the fans are disposed in the housing. The fans are respectively located adjacent to the acoustic hole and the earphone hole, and generate airflow passing through the acoustic hole and the earphone hole. Thus, the portable electrical device dissipating heat utilizes the holes existing on the housing, without additional heat-dissipation holes. However, fails to disclose the subject matter as recited above in independent claims.
Greuet et al. (US 20130312429) discloses an apparatus comprising at least one transducer comprising a displacement component that is configured to move upon application of an electrical signal; a cavity in communication with the at least one transducer; and at least one thermodynamic member within the cavity configured to readily exchange heat with a cavity gas or fluid, wherein the transducer is configured to generate a standing wave within the cavity to transfer heat along the thermodynamic member. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTIM G SHAH/Primary Examiner, Art Unit 2652